    Case: 1:20-cv-03488 Document #: 58 Filed: 09/21/20 Page 1 of 2 PageID #:232




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3488
                      Plaintiff,

       v.

1Baaaai and et al.,

                      Defendants.



                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                 TTlife Store                                         238

                 Elife-China                                           64

            OUTLETSSHOPPING                                           174

               Shinydiamonds                                          203



DATED September 21, 2020                            Respectfully submitted,

                                                    /s/ James A. Karamanis
                                                    James A. Karamanis
                                                    Barney & Karamanis, LLP
                                                    Two Prudential Plaza
                                                    180 N. Stetson, Ste 3050
                                                    Chicago, IL 60601
                                                    Tel.: 312/553-5300
Case: 1:20-cv-03488 Document #: 58 Filed: 09/21/20 Page 2 of 2 PageID #:233




                                        Attorney No. 6203479
                                        James@bkchicagolaw.com

                                        ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
